Order entered October 16, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01165-CV

                                SYLVIA ORTIZ, Appellant

                                             V.

     COMMISSIONER OF EDUCATION AND PLANO INDEPENDENT SCHOOL
                        DISTRICT, Appellees

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-00459-2014

                                         ORDER
       We GRANT court reporter Shawn R. Gant’s request for a thirty-day extension to file the

record and ORDER the reporter’s record be filed no later than November 13, 2014.


                                                    /s/   ADA BROWN
                                                          JUSTICE